October 27, 2011 Via Edgar Ms. Linda Cvrkel Branch Chief Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 3561 Washington, DC20549 Re: Image Entertainment, Inc. Form 10-K for the year ended March 31, 2011 Filed June 29, 2011 File No. 000-11071 Dear Ms. Cvrkel: By letter dated September 22, 2011, from the staff of the Securities and Exchange Commission (the “Commission”) to Image Entertainment, Inc. (the “Company”), in connection with its review of our annual report on Form 10-K for the fiscal year ended March 31, 2011, the staff advised that we should, in certain cases, revise our future filings in response to its comments and requested a response to such comments.We are responding to the comment letter in the following numbered paragraphs, which correspond to the paragraph numbers in the comment letter. The Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-K for the year ended March 31, 2011 Statements of Stockholders Equity (Deficit), page 42 1. COMMENT:We note from the balance sheet that you present Series B and C preferred stock as temporary equity due to the provisions that may require redemption which are outside of your control.Please revise the statement of stockholders’ equity in future filings to include a column showing the changes in all temporary equity amounts such as Series B and C preferred stock, as well as permanent equity accounts.Please note that you should not combine temporary equity totals with permanent equity on the statement of stockholders equity.See guidance in ASC 810-10-50-1A(c). 20
